DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the teeth of claim 7 and their disposition through notches in the upper wall of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim refers to “the polymer” which lacks antecedent basis.  The examiner interprets this limitation herein as referring to the “elastomeric body”.  Appropriate correction is required.  The examiner notes that the objection would be overcome by amending claim 11 to depend from claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2018/0045190 to Ezzo et al. (Ezzo hereinafter).
Regarding claim 1, Ezzo teaches a diaphragm (18) for a pump (10) including a one-piece elastomeric body (24) centered onan axis (of 38) and formed with an annular outer clamping edge (36), an annular flexible web (34), a core (22, 26, 28) joined by the web to the outer edge and formed by an upper wall (26) and a lower wall (28) axially spaced from the upper wall and having a through hole (for 38, 40) therein, an insert (40, 42) between the walls and extending through the hole, and interengaging formations (50, 56) formed on the insert and the lower wall radially coupling the insert to the lower wall at an inner edge of the hole.
Regarding claim 2, Ezzo teaches axially oppositely open annular grooves (56, 58) and an annularly projecting bead (56) formed on the lower wall at the inner edge and gripped axially between the grooves.
Regarding claim 6, Ezzo teaches radially interengaging formations (58) axially coupling the upper wall to the insert.
Regarding claim 7, Ezzo teaches radially projecting teeth (58) which are received into the bottom of an annular groove (56) on the insert.
Regarding claim 9, Ezzo teaches that the insert is provided with a seat (38) configured by threads for connection to a piston.
Regarding claim 10, Ezzo teaches a thermoplastic polymer (paragraph 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ezzo in view of US PGPub 2003/0110939 to Able et al. (Able).
Regarding claim 11, Ezzo teaches the elements of claim 1 (or claim 10) as discussed above, but does not teach the use of polyurethane in the diaphragm.  Able teaches another diaphragm pump generally, including a diaphragm (20) which may be formed of polyurethane.  Able further teaches that polyurethane is advantageously abrasion resistant and flexible (paragraph 30).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize polyurethane in the diaphragm of Ezzo in order to take advantage of its known flexibility and resistance to abrasion.
Allowable Subject Matter
Claims 3-5, 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of an insert within a diaphragm which has an annular outer part and an inner part fixed to the outer part, each of the inner part and the outer part defining one of axially oppositely open annular grooves which grip the diaphragm as in claim 3 and of radially interengaging formations including radially projecting teeth which fit axially through notches in the upper wall as in claim 8 are not shown in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11 August 2022